DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-19 are currently pending in the application; of these, claims 1, 9, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more horizontal assessment bores (as recited in claim 5), the horizontal drilling system (as recited in claim 16), and the fracking system (as recited in claim 16), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 8 of claim 1, “the one or more desired materials” lacks proper antecedent basis in the claims.
In line 11 of claim 1, “the desired minerals” lacks proper antecedent basis in the claims.
Claim 3 recites “testing the leaching solution in the borehole” (line 3).  It is not clear how this “testing” the leaching solution relates to the previously recited “analyzing” the leaching solution in the borehole (see claim 2, lines 1-2).
In lines 2-3 of claim 5, the recitation “said horizontal assessment bore” is indefinite; it is not clear which of the previously-recited “one or more horizontal assessment bores” (see claim 5, line 2) is being referenced.
In lines 1-2 of claim 6, “the plurality of horizontal assessment bores” lacks proper antecedent basis in the claims.
In claim 8, “the first desired mineral” lacks proper antecedent basis in the claims.
In line 6 of claim 9, “the one or more desired materials” lacks proper antecedent basis in the claims.
In lines 7-8 of claim 9, “the one or more desired minerals” lacks proper antecedent basis in the claims.
In line 9 of claim 9, “the desired minerals” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 10, “the amount of desired minerals” lacks proper antecedent basis in the claims.
In line 1 of claim 14, “the first desired mineral” lacks proper antecedent basis in the claims.
In line 5 of claim 15, “the borehole” lacks proper antecedent basis in the claims.
In line 2 of claim 17, “the level of desired minerals ...” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 18, the recitation “wherein the oxidizer assists in extracting the one or more desired minerals from the mineral shale zone” is indefinite because the one or more desired minerals are not recited as being extracted from the mineral shale zone (note that claim 15 recites that a leaching solution “mobilizes” the one or more minerals from the mineral shale zone).
In claim 19, the recitation “the desired mineral” is indefinite; it is not clear which of the previously-recited “one or more desired minerals” (see claim 15, lines 3-4) is being referenced.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Detournay et al., U.S. Patent Application Publication No. 2016/0356139 (“Detournay”) in view of Cherry, U.S. Patent Application Publication No. 2017/0241266.
With respect to claim 1, Detournay discloses a method for extracting minerals from a mineral shale zone (Detournay [0042]: “The present invention thus relates to a cost effective solution mining method of an evaporite mineral stratum with creation of a mineral free-surface via lithological displacement using a lifting hydraulic pressure of an injected fluid applied at or near the interface between the evaporite stratum (e.g., trona) and an non-evaporite stratum (e.g., shale)....”) via a borehole (vertical well 30; e.g., Figs. 1-3), the method comprising: 
wherein the borehole was produced with horizontal drilling (see horizontal borehole section 32 in Fig. 2), and wherein the mineral shale zone includes a plurality of fissures caused by fracking (Detournay [0051]: “... a lifting step: flowing a solvent at a strata interface until a lifting hydraulic pressure is reached to lithologically displace (lift) the evaporite mineral stratum and the overlying overburden at the interface, thereby forming a gap (main fracture) between the strata and exposing a mineral free-surface”);
pumping a leaching solution into the borehole, wherein the leaching solution mobilizes the one or more desired materials in the mineral shale zone (Detournay [0056]: “a partial filling or filling step: injecting a solvent into a mineral cavity comprising a mineral free-surface to fill the cavity with liquid and reach a target hydraulic pressure”); 
extracting from the mineral shale zone the one or more desired minerals with the leaching solution (Detournay [0057]: “a soaking step: maintaining the solvent at a target hydraulic pressure ... to dissolve the mineral upon contact with the mineral free-surface in the cavity and form a brine enriched in dissolved mineral”);  
pumping the leaching solution and the desired minerals out of the borehole (Detournay [0058]: “an extraction step: extracting to the surface the brine containing dissolved mineral that is generated during the soaking step”; [0105]: “The extraction step (c) may be carried out by pulling or pushing the first brine with a pump....”;  also, note Detournay [0100]: “The first solvent injection in step (a) and the first brine extraction in step (c) may be carried out via a single well. The second solvent injection in step (d) and the second brine extraction in step (f) may be carried out via a single well”); and
separating the one or more desired minerals from the leaching solution (Detournay [0248]: “The portion of the first brine which is extracted to the surface may be sent at least in part to a processing plant in which one or more mineral-derived products may be manufactured”).
Detournay does not specifically disclose that the borehole is located in an existing oil and gas wellsite or analyzing the mineral shale zone for one or more desired minerals, as recited in claim 1.
In the same field of endeavor, Cherry discloses a method for assessment and production of minerals by directed horizontal drilling in which a borehole (vertical bore 104; Fig. 1) is drilled at an existing oil and gas site 102 into a possible mineralized zone 108.  Cherry further discloses analyzing the zone 108 by drilling one or more horizontal bores 114 having a small diameter for sampling the minerals in the zone (Cherry [0010]-[0014]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cherry, to drill the Detournay borehole at an existing oil and gas site into a possible mineralized zone and to analyze the zone by drilling one or more sampling bores, in order to recover minerals from the zone that have not been produced by the oil and gas equipment.
With respect to claim 2, Detournay discloses analyzing the leaching solution (Detournay [0304]: “It is envisioned that brine aliquots may be analyzed continuously or intermittently during dissolution for desired solute content as well as for contaminant levels to determine the extent of dissolution. For example, in the case of the trona solution mining, brine aliquots may be analyzed for TA content and contaminants content such as sodium chloride and/or sodium sulfate.”).
With respect to claim 3, Detournay discloses allowing the leaching solution to stay in contact for a period of time determined by the analyzing of the leaching solution (Detournay [0299]: “The time for dissolution in step (e) may be sufficient to obtain a target TA content in the second brine of at least 8 wt %, preferably at least 10%, more preferably at least 12%, most preferably at least 15%. The time for dissolution in step (e) may be sufficient for the second brine to be saturated in sodium carbonate.”).
With respect to claim 4, Detournay discloses pumping the leaching solution and desired minerals to a storage tank (Detournay [0302]: “The extracted brine may be stored in a vessel above ground before it may be used to provide at least a portion of the second solvent to be re-injected into the cavity in step (d) and/or to make mineral-derived products.”).
With respect to claim 5, as noted above, Cherry discloses drilling horizontal assessment bores (horizontal bores 114)  and analyzing sample material therefrom (see, e.g., Abstract).
With respect to claim 6, the Cherry horizontal bores 114 are at different depths (see Fig. 1).

With respect to independent claim 9, Detournay discloses a method for extracting minerals from a mineral shale zone (Detournay [0042]: “The present invention thus relates to a cost effective solution mining method of an evaporite mineral stratum with creation of a mineral free-surface via lithological displacement using a lifting hydraulic pressure of an injected fluid applied at or near the interface between the evaporite stratum (e.g., trona) and an non-evaporite stratum (e.g., shale)....”), the method comprising:
pumping a leaching solution into a borehole (vertical well 30; e.g., Figs. 1-3) located at the mineral shale zone wherein the leaching solution mobilizes desired minerals in the mineral shale zone (Detournay [0056]: “a partial filling or filling step: injecting a solvent into a mineral cavity comprising a mineral free-surface to fill the cavity with liquid and reach a target hydraulic pressure”);
extracting from the mineral shale zone into the leaching solution the desired minerals with the leaching solution (Detournay [0057]: “a soaking step: maintaining the solvent at a target hydraulic pressure ... to dissolve the mineral upon contact with the mineral free-surface in the cavity and form a brine enriched in dissolved mineral”);
pumping the leaching solution and the desired minerals out of the borehole (Detournay [0058]: “an extraction step: extracting to the surface the brine containing dissolved mineral that is generated during the soaking step”; [0105]: “The extraction step (c) may be carried out by pulling or pushing the first brine with a pump....”;  also, note Detournay [0100]: “The first solvent injection in step (a) and the first brine extraction in step (c) may be carried out via a single well. The second solvent injection in step (d) and the second brine extraction in step (f) may be carried out via a single well”); and
separating the one or more desired minerals from the leaching solution (Detournay [0248]: “The portion of the first brine which is extracted to the surface may be sent at least in part to a processing plant in which one or more mineral-derived products may be manufactured”).
Detournay does not specifically disclose analyzing sample material produced from a borehole located at the mineral shale zone to determine if a desired mineral is present in the sample material, as recited.
In the same field of endeavor, Cherry discloses a method for assessment and production of minerals by directed horizontal drilling in which a borehole (vertical bore 104; Fig. 1) is drilled at an into a possible mineralized zone 108.  Cherry teaches analyzing the zone 108 by drilling one or more horizontal bores 114 having a small diameter for sampling the minerals in the zone.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cherry, to collect and analyze a sample material produced from a borehole at the mineral shale zone of Detournay to determine if a desired mineral is present in the sample material, in order to ensure that the Detournay solution mining operation is being efficiently carried out.
With respect to claim 10, Detournay discloses analyzing leaching solution to determine the amount of desired minerals present (Detournay [0304]: “It is envisioned that brine aliquots may be analyzed continuously or intermittently during dissolution for desired solute content as well as for contaminant levels to determine the extent of dissolution....) and stopping the operation when the amount of desired minerals reaches a lower threshold (Detournay [0305]: “This collection of data may be used by the mine operator to decide when to stop exploitation of the mineral cavity altogether”).
With respect to claim 11, Detournay discloses that the borehole (i.e., the well 30) is a fracked borehole comprising fissures produced from fracking performed on the borehole (Detournay [0051]: “... a lifting step: flowing a solvent at a strata interface until a lifting hydraulic pressure is reached to lithologically displace (lift) the evaporite mineral stratum and the overlying overburden at the interface, thereby forming a gap (main fracture) between the strata and exposing a mineral free-surface”).
With respect to claim 12, Detournay discloses allowing the leaching solution to stay in contact for a set period of time (Detournay [0239]: The dissolution of trona in step (b) may be for a time sufficient for the resulting brine 65 to become saturated with dissolved mineral.”; [0240]: “The time sufficient for dissolution in step (b) may be from 5 minutes to 72 hours, preferably from 5 minutes to 24 hours, more preferably from 10 minutes to 12 hours.”).
With respect to claim 13, Detournay discloses pumping the leaching solution and desired minerals to a storage tank (Detournay [0302]: “The extracted brine may be stored in a vessel above ground before it may be used to provide at least a portion of the second solvent to be re-injected into the cavity in step (d) and/or to make mineral-derived products”).

10.	Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Detournay and Cherry as applied to claims 1 and 13 above, and further in view of Learmont, U.S. Patent No. 3,860,289.
As discussed above, the combination of Detournay and Cherry meets all of the limitations of claims 1 and 13.  The combination does not, however, specifically disclose that the desired mineral is uranium or pumping oxygen into the borehole, as recited in claims 7-8 and 14.
In the same field of endeavor, Learmont discloses using a leaching process to extract uranium values from an underground formation 10 (see Fig. 1 and Abstract) and introducing oxygen into the leaching solution within the injection well (see oxygen gas cylinder 23 and conduit 22 extending into the injection well 13 in Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Learmont, to apply a leaching method, as taught by Detournay, to uranium recovery, since Learmont demonstrates that leaching is a well-known technique for recovering uranium values from underground formations.  It would have been further obvious, in view of the teaching in Learmont, to pump oxygen into the Detournay borehole, in order to enhance the recovery of the desired mineral.

11.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Detournay et al., U.S. Patent Application Publication No. 2016/0356139 (“Detournay”) in view of Bithell, U.S. Patent No. 5,690,390.
With respect to claim 15, Detournay discloses a system for extracting minerals from a mineral shale zone (Detournay [0042]: “The present invention thus relates to a cost effective solution mining method of an evaporite mineral stratum with creation of a mineral free-surface via lithological displacement using a lifting hydraulic pressure of an injected fluid applied at or near the interface between the evaporite stratum (e.g., trona) and an non-evaporite stratum (e.g., shale)....”), the system comprising:
a leaching solution, wherein the leaching solution mobilizes one or more desired minerals from the mineral shale zone (Detournay [0057]: “a soaking step: maintaining the solvent at a target hydraulic pressure ... to dissolve the mineral upon contact with the mineral free-surface in the cavity and form a brine enriched in dissolved mineral”);
a pump configured to insert the leaching solution into the borehole (Detournay [0056]: “a partial filling or filling step: injecting a solvent into a mineral cavity comprising a mineral free-surface to fill the cavity with liquid and reach a target hydraulic pressure”); 
a downhole pump configured to pump the leaching solution and the one or more desired minerals out of the borehole (Detournay [0058]: “an extraction step: extracting to the surface the brine containing dissolved mineral that is generated during the soaking step”; [0105]: “The extraction step (c) may be carried out by pulling or pushing the first brine with a pump....”;  [0209]: “... Suitable pumping system can be installed at the downhole end 47 of well 45 .... This pumping system might be an ‘in-mine’ system in the sump 49 (e.g., downhole pump (not shown) ....”); also, note Detournay [0100]: “The first solvent injection in step (a) and the first brine extraction in step (c) may be carried out via a single well. The second solvent injection in step (d) and the second brine extraction in step (f) may be carried out via a single well”); and 
a separator configured to separate the one or more desired minerals from the leaching solution (Detournay [0248]: “The portion of the first brine which is extracted to the surface may be sent at least in part to a processing plant in which one or more mineral-derived products may be manufactured”).
Detournay does not specifically disclose that the pump to insert the leaching solution into the borehole is a surface pump, as recited in claim 15.
In the same field of endeavor, Bithell discloses a method for solution mining mineral values from underground formations in which a leaching solution (i.e., a solvent) is injected into an injection well 17 (Fig. 1) and, after dissolving a target material, is pumped out of a production well 8.  Bithell teaches the use of a surface pump (see surface pump station 16) to insert the leaching solution into the injection well 17.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bithell, to use a surface pump, in the method of Detournay, to insert the leaching solution into the borehole, since Bithell demonstrates that this is a common technique for inserting leaching solution into a solution mining well.
With respect to claim 16, Detournay discloses a horizontal drilling system (Detournay discloses providing a horizontal borehole section 32; see Fig. 2).  This horizontal drilling system is “configured to” drill (i.e., capable of drilling) boreholes (e.g., the borehole 32 illustrated in Fig. 2) and “assessment bores”, as recited (the term “assessment” is interpreted as an intended use limitation).   Detournay further discloses a fracking system configured to frack (i.e., capable of fracking) boreholes to produce fissures (Detournay discloses “... a lifting step: flowing a solvent at a strata interface until a lifting hydraulic pressure is reached to lithologically displace (lift) the evaporite mineral stratum and the overlying overburden at the interface, thereby forming a gap (main fracture) between the strata and exposing a mineral free-surface”).

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Detournay and Bithell as applied to claim 16 above, and further in view of Jones et al., U.S. Patent Application Publication No. 2016/0032718 (“Jones”).
As discussed above, the combination of Detournay and Bithell meets all of the limitations of claim 16.  Although Detournay discloses determining sufficient dissolution times based on achieving specific target levels of desired minerals in the leaching solution (i.e., Total Alkali (“TA”) contents; see, e.g., paragraphs [0126], [0241], and [0263]), neither Detournay nor Bithell specifically disclose a processing lab configured to determine an actual level of desired minerals present in the leaching solution.
In the same field of endeavor, Jones discloses a processing lab (e.g., an extraction and analysis system 200; Fig. 2) that is usable at a well site (see Fig. 1) and that includes a fluid analyzer 218 (Jones [0025]: “The fluid analyzer 218 may be any analytical system or device known in the art for analyzing the composition of a fluid sample. Devices that may be suitable fluid analyzers in certain embodiments of the present disclosure include, but are not limited to chromatographic devices (e.g., gas chromatography, liquid chromatography, high-performance liquid chromatography (HPLC) devices), mass spectrometry devices, gas chromatography/mass spectrometry devices (GCMS), liquid chromatography/mass spectrometry devices (LCMS), infrared analytical devices, UV analytical devices, fluorescence analytical devices, differential viscosity analytical devices, electrochemical analytical devices, optical/refractive index analytical devices, selective ion analytical devices, integrated computational element (ICE) equipment, or any combination or modification thereof”).  The fluid analyzer disclosed by Jones is “configured to determine” (i.e., is capable of determining) the level of desired minerals present in the leaching solution of Detournay.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Jones, to include a processing lab in conjunction with the system of Detournay, including a fluid analyzer configured to determine the level of desired minerals present in the leaching solution, in order to facilitate the process disclosed by Detournay of determining sufficient dissolution times based on achieving specific target levels of desired minerals in the leaching solution.


13.	Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Detournay, Bithell, and Jones as applied to claim 17 above, and further in view of Learmont, U.S. Patent No. 3,860,289.
As discussed above, the combination of Detournay, Bithell, and Jones meets all of the limitations of claim 17.  The combination does not, however, specifically disclose that the leaching solution includes an oxidizer, as recited in claim 18, or that the desired mineral is uranium, as recited in claim 19.
In the same field of endeavor, Learmont discloses using a leaching process to extract uranium values from an underground formation 10 (see Fig. 1 and Abstract) and introducing oxygen into the leaching solution within the injection well (see oxygen gas cylinder 23 and conduit 22 extending into the injection well 13 in Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Learmont, to include an oxidizer in the leaching solution of Detournay, in order to enhance extraction of the desired mineral in the Detournay leaching method.  It would have been further obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Learmont, to apply a leaching method, as taught by Detournay, to uranium recovery, since Learmont demonstrates that leaching is a well-known technique for recovering uranium values from underground formations.  

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hard et al., Roussel (EP-0089294-A1), and Martin (GB-2043039-A) disclose in-situ leaching of ores using a leaching solution to which oxygen is added.  Mathieson et al. discloses an in-situ leaching system and method using vertical and lateral (e.g., horizontal) boreholes and fracturing.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        17 May 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672